Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2008/0280285).
Chen discloses a cartridge for insertion into a measuring system, the cartridge comprising: 
measuring chambers comprising at least (i) a first measuring chamber for holding a first sample (fig. 4, metering chamber on left side) , and (ii) a second measuring chamber for holding a second sample (fig. 4, metering chamber on right side);
testing chambers comprising at least (i) a first testing chamber for holding a first liquid that is based on a mixture of the first sample and at least one first reagent (reaction chamber on the left side), and (ii) a second testing chamber for holding a second liquid that is based on a mixture of the second sample and at least one second reagent (reaction chamber on the right side) (not the reagent is added to the sample and can be combined at either the metering chamber or the reaction chamber; further reagents can be preloaded and already within the cassette reaction chamber; para 81)); and 
fluid flow paths comprising at least (i) a first fluid flow path for transporting the first liquid to the first testing chamber, the first fluid flow path comprising a first channel to move the first sample from the first measuring chamber to produce the first liquid after movement of the first sample through the first channel (the fluid channel that connects the metering chamber to the reaction chamber on the left side), and (ii) a second fluid flow path for transporting the second liquid to the second testing chamber, the second fluid flow path comprising a second channel to move the second sample from the second measuring chamber to produce the second liquid after movement of the second sample through of the second channel (the fluid channel that connects the metering chamber to the reaction chamber on the left side); 
wherein the cartridge comprises a port (pressure port) in fluid communication with the first measuring chamber and the second measuring chamber (pressure port is in fluid communication with the first measuring chamber and the second measuring chamber) to apply negative pressure to move the first sample into the first measuring chamber and the second sample into the second measuring chamber (this limitation is a recitation of intended use.  The prior art must be capable of performing the function.  In the instant case the pressure port can apply a suction for liquid prolusion within the cassette; para 64), the port being configured to apply the negative pressure until the first measuring chamber contains the first sample and the second measuring chamber contains the second sample (this limitation is a recitation of intended use.  The prior art must be capable of performing the function.  In the instant case the pressure port can apply a suction for liquid prolusion within the cassette; para 64).
Regarding claim 10, the cartridge of claim 7, wherein the cartridge is configured to align to a sensor in the measuring system, the sensor for detecting filling in the first fluid flow path or the second fluid flow path (Claim 7 is directed to the cartridge and not the system as the language in the preamble is directed to “use limitation” “cartridge for insertion into a measuring system”.  Applicant has not positively recited the measuring system within the claims.  Chen provides a cartridge for insertion into a measuring system as seen in fig. 1 and 3.  The detector is capable of determining filling of the fluid flow path by a positive detection at the detection zones).  
Regarding claim 11, the cartridge of claim 10, wherein the sensor comprises an optical sensor (Claim 7 is directed to the cartridge and not the system as the language in the preamble is directed to “use limitation” “cartridge for insertion into a measuring system”.  Applicant has not positively recited the measuring system within the claims.  Chen provides a cartridge for insertion into a measuring system as seen in fig. 1 and 3.  The detector is capable of determining filling of the fluid flow path by a positive detection at the detection zones.  
Regarding claim 12, the cartridge of claim 7, further comprising: mixing chambers comprising at least a first reagent chamber containing the at least one first reagent along the first fluid flow path and a second reagent chamber containing the at least one second reagent along the second fluid flow path;Applicant : C A Casyso GmbHDocket No.: CSY-006DIV2Serial No. : 17/343/960Filed : June 10, 2021 Page: 4 of 9wherein the first fluid flow path comprises a first conduit between the first reagent chamber and the first measuring chamber and a second conduit between the first reagent chamber and the first testing chamber to transmit the first liquid between the first reagent chamber and the first testing chamber; and wherein the second fluid flow path comprises a third conduit between the second reagent chamber and the second measuring chamber and a fourth conduit between the second reagent chamber and the second testing chamber to transmit the second liquid between the second reagent chamber and the second testing chamber (see fig. 7 which shows sample port, metering chambers, lysis chambers buffer chambers, reagent chambers all inter connected on the cartridge).  
Regarding claim 13, the cartridge of claim 7, wherein the cartridge comprises pressure ports and vent ports that are selectively controllable to move fluid flows through the fluid flow paths following application of heat to at least part of the cartridge (PCR analysis is discloses which provides rapid heating of the sample followed by movement of the fluid back and forth, para 87).  
Regarding claim 14, the cartridge of claim 13, wherein fluid flow from the first measuring chamber into the first mixing chamber is implemented by changing a pressure at a pressure port (this limitation does not further structurally limit the instant claims but merely recites an intended use.  The prior art is capable of performing the intended use by increasing or decreasing the pressure within the cartridge to move the fluid).  
Regarding claim 15, the cartridge of claim 14, wherein fluid flow from the first mixing chamber into the first testing chamber is implemented by applying a positive pressure to the pressure port (this limitation does not further structurally limit the instant claims but merely recites an intended use.  The prior art is capable of performing the intended use by increasing or decreasing the pressure within the cartridge to move the fluid).   
Regarding claim 16, the cartridge of claim 12, wherein the first conduit and the second conduit are smaller than the first reagent chamber in at least one dimension, and the third conduit and the fourth conduit are smaller than the second reagent chamber in at least one dimension (see fig. 4 and 7 which shows the first conduit and the second conduit are smaller than the first reagent chamber in at least one dimension, diameter; the same applies the to the third and fourth conduit).


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797